Exhibit 10.72

TCBY SYSTEMS, LLC

Distribution Service Agreement

with Cheney Brothers, Inc.

July 17, 2006

1


--------------------------------------------------------------------------------




DISTRIBUTION AGREEMENT

THIS AGREEMENT is made and entered into as of the 17th day of July, 2006, by and
between TCBY SYSTEMS, LLC, a Delaware limited liability company (“COMPANY”) and
CHENEY BROTHERS, INC., a Florida Corporation (“DISTRIBUTOR”). DISTRIBUTOR will
commence distribution services under this Agreement on August 14, 2006 (the
“Effective Date”) unless otherwise mutually agreed upon by the parties.

RECITALS

A.            The COMPANY is engaged in the worldwide business of franchising or
licensing retail TCBY Stores and other related concepts (“Franchised Stores”). 
COMPANY also has several COMPANY-owned stores that it supports directly
(“Company Stores”).  The Franchised Stores and or individual franchisees (the
“Franchisees”) function as independent companies and are individually and solely
responsible for the activities at each location, including purchasing needed
products and supplies, which includes responsibility for purchasing from
DISTRIBUTOR.  COMPANY is responsible for activities at its Company Stores. 
Company Stores and Franchised Stores are jointly referred to herein as “Stores”,
the Franchisees and individuals responsible for Company Stores are jointly
referred to as (“Operators”) and the combined efforts of the COMPANY and its
Franchisees is referred to as the “System”.  COMPANY takes steps to assist
Stores to meet its purchasing needs and has the right to designate distributors
and suppliers for the System.

B.            The DISTRIBUTOR is engaged in the business of purchasing, selling,
distributing and delivering food service products (including the Products, as
defined below).  In connection therewith, the DISTRIBUTOR manages, controls,
prepares and furnishes reports to its customers concerning the inventories of
products and supplies the DISTRIBUTOR purchases, manages and controls for sale,
distribution and delivery to its customers.

C.            COMPANY wishes to appoint DISTRIBUTOR as a distributor of certain
approved proprietary food and related products to the Stores located within the
Territory (as defined below), and DISTRIBUTOR wishes to accept such appointment,
all on the terms and conditions hereinafter set forth.

2


--------------------------------------------------------------------------------





AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants herein set forth and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.             Appointment - Subject to all terms and conditions of this
Agreement, COMPANY hereby appoints DISTRIBUTOR as a distributor of the products
within the product categories listed in Schedule 1 (the “Products”), to the
Stores in the territory serviced by DISTRIBUTOR’s distribution centers located
in Ocala, Florida and Riveria Beach, Florida (the “Territory”) as reflected in
the map depicted in Schedule 2 and DISTRIBUTOR hereby accepts such appointment.
Subject to Section 2.02, COMPANY may appoint DISTRIBUTOR as a distributor of
Products to Stores outside of the Territory and DISTRIBUTOR may agree to such
designation.

2.             Distribution of Products

2.01        Products - DISTRIBUTOR will maintain in its inventory of Products
the following: (i) Products designated by COMPANY that contain the proprietary
trademarks, service marks, logos or labels of COMPANY or any of its affiliates
or that are made pursuant to specifications provided by COMPANY, its affiliates,
or licensors for limited distribution to Operators (defined below) or other
entities licensed by COMPANY, its affiliates or licensors (“TCBY Branded
Products”), and (ii) other supplies or other national or regional branded
Products designated or contracted for by COMPANY to be maintained in inventory
by DISTRIBUTOR for distribution to COMPANY, its affiliates and the Operators. 
(Collectively, Products described in clauses (i) and (ii) are referred to as
“Proprietary Products”).  DISTRIBUTOR will also maintain in its inventory
non-proprietary Products which DISTRIBUTOR stocks in its inventory for sale to
COMPANY, its affiliates and its Operators. DISTRIBUTOR shall not be required to
maintain more than two hundred (200) Proprietary Products in inventory at any
time.  All Coca Cola Products carried for COMPANY shall be excluded from the
calculation of the number of Proprietary Products.

2.02        Approved Operators - DISTRIBUTOR shall sell and deliver to
Franchisees and Operators of Stores approved by COMPANY and located within the
Territory such quantities of the Products (subject to minimum Product order
requirements) as the Operators may order from time to time during the term of
this Agreement. DISTRIBUTOR shall cease selling TCBY Branded Products to any
Operator not later than three (3) days following receipt of written notice from
COMPANY advising DISTRIBUTOR that such Operator is no longer approved by COMPANY
and shall,

3


--------------------------------------------------------------------------------




within such timeframe, further cease selling, under the terms of any supplier
agreement negotiated by COMPANY, all Proprietary Products to such Operators
referenced in such notice. In addition, DISTRIBUTOR shall have the right to
cease the sale and distribution of Products to any Operator (a) who is in
default of its obligations to DISTRIBUTOR, provided that DISTRIBUTOR has given
COMPANY at least three (3) business days notice of such default before ceasing
deliveries to such Operator, or (b) who has filed a voluntary petition in
bankruptcy or under any other similar insolvency or debtor relief law or who has
had such a petition filed against it, or who has made a general assignment for
the benefit of its creditors. COMPANY shall also have the right to reinstate
delivery to any Operator that COMPANY previously stopped selling by providing
written notice to DISTRIBUTOR and DISTRIBUTOR shall provide such delivery as
soon as mutually agreed between the parties.

A list of the present Operators with Stores located within the Territory and
approved by COMPANY and their respective Store locations is attached hereto as
Schedule 3.  During the term of this Agreement, COMPANY shall maintain and
provide to DISTRIBUTOR a current list of all Operators with Stores within the
Territory who have been approved by COMPANY for distribution of the Products
under this Agreement. DISTRIBUTOR shall have the right to rely upon such list,
as amended or modified by COMPANY in writing from time to time, in performing
its obligations under this Agreement. COMPANY shall notify DISTRIBUTOR of new
Stores within the Territory not less than fourteen (14) days prior to the
desired date of first shipment of Products to any such new Stores. In addition,
provided and to the extent that COMPANY and DISTRIBUTOR mutually agree in
writing, DISTRIBUTOR shall provide distribution services to Stores located
outside the Territory, as designated by COMPANY.

COMPANY represents and warrants that the terms of this Agreement, as and if
amended in the manner permitted under this Agreement, are binding upon and shall
govern DISTRIBUTOR and COMPANY’s obligations with respect to distribution
services performed by DISTRIBUTOR hereunder and that each Franchisee that is an
owner or operator of a Franchised Store within the System shall be bound by the
terms of this Agreement, as it may hereafter be amended, upon such Operator’s
purchase of Proprietary Products from DISTRIBUTOR.

2.03        Product Orders - All Product orders shall be submitted by the
Operators to DISTRIBUTOR and shall specify the location of the Operator’s
Stores, the type of Product, and the quantity desired.  Operators may place
orders electronically (“Electronic Orders”) or by telephoning or faxing
DISTRIBUTOR’s customer service center in accordance with the guidelines detailed
below. All shipment expenses from DISTRIBUTOR’s distribution center to the
Operator’s location shall be at DISTRIBUTOR’s expense unless otherwise noted
elsewhere in this Agreement. Product order

4


--------------------------------------------------------------------------------




guides will be provided by DISTRIBUTOR to the Operators monthly via
DISTRIBUTOR’s website and with a hard copy delivered to each Store, with
availability of such order guides to be made prior to the beginning of the
month, but only after review and approval of the order guide by COMPANY. The
order guides will be organized by Product categories and will include, among
other things, the Product Sell Price (as defined herein), Product units and new
Products. DISTRIBUTOR will assign one product code number to each stock-keeping
unit (“SKU”) of each Product, which will be common throughout its entire
distribution system and will be used on all documents such as order guides,
invoices, monthly reports, etc. SKU’s, and, accordingly, the assigned product
code number, must differ for equivalent Products supplied by different
suppliers. DISTRIBUTOR            will use its best efforts to utilize the
existing TCBY product item numbers.  Only Products approved for sale to its
Operators by the COMPANY will be listed on this order guide. Electronic Orders
will be placed via telephone modem or internet using DISTRIBUTOR’s automated
order entry system.  All orders are subject to the standard order cut-off time
of 4:00 p.m. local time, one (1) day prior to their scheduled delivery day for
Stores located in the states of Florida and Georgia and 4:00 p.m. local time. 
In no event will Electronic Orders be required more than two (2) days prior to
the scheduled delivery day.  Operators will be notified prior to the time of
final order cut-off if a product is expected to be out of stock so that an
alternative may be ordered, subject to the provisions of Section 3.02. 
Operators will have until 5:00 p.m. local time, one (1) day before their order
shipping day to modify or add-on to their order.  Notwithstanding the foregoing,
Stores that do not place Electronic Orders and have scheduled delivery days of
Monday in Florida and Georgia, must have their orders placed by 4 p.m. local
time, on the preceding Friday.

DISTRIBUTOR may schedule deliveries any day of the week. Where reasonably
possible, DISTRIBUTOR will schedule ordering days and delivery days that are
mutually agreed upon by and between DISTRIBUTOR and each Operator and will
provide notice to the affected Operator at least fourteen (14) days before
routing changes. On an exception basis, DISTRIBUTOR will consider shortening the
permissible time frames for scheduled deliveries for those Operators that, given
unique and compelling business needs, require the same.  Operator will be
notified of any Product shortages at the time of order placement or, in the case
of an Electronic Order, one (1) day prior to the loading of the delivery truck.

2.04        Deliveries.    Delivery vehicles used by DISTRIBUTOR will only
display the marks of DISTRIBUTOR, except for locations that cannot accommodate
delivery by DISTRIBUTOR’S existing tractor trailers or in the instances where
recovery deliveries are made by outside services or DISTRIBUTOR has the need for
temporary short term rental equipment.

5


--------------------------------------------------------------------------------




DISTRIBUTOR agrees that, excluding key drops (deliveries scheduled to be made
during the period running from one (1) hour or more after the retail closing
time of the Store to deliveries one (1) hour or more before the retail opening
time of the Store), an overall average of 90% of all regularly scheduled
deliveries will be made within a two (2) hour window, meaning no earlier than
one (1) hour before and no later than one (1) hour after the scheduled delivery
time. If a delivery is anticipated to fall outside of this two (2) hour window,
DISTRIBUTOR will immediately notify the Operator. DISTRIBUTOR will provide an
inside delivery to each Operator in accordance with Company’s temperature store
requirements as detailed in Section 4.07, placing refrigerated and frozen
Products into their appropriate storage areas, but will not be responsible for
stocking shelves or rotating inventories.

All invoices for deliveries made during Store’s business hours will be signed
for by the Store’s store manager or other representative prior to DISTRIBUTOR’s
driver leaving the Store (provided that the driver is not unreasonably
delayed).  Copies of invoices for deliveries made after the Store’s regular
business hours will be left at the Store.

The COMPANY agrees to use its commercially reasonable efforts to cause Operators
to provide keys and security codes for night deliveries where necessary.  In the
event Operator refuses to provide keys and security codes, Operator will
promptly meet the delivery driver at the scheduled appointment time or at such
other time as Operator has been notified in the event of a late delivery.  If
the Operator fails to meet the DISTRIBUTOR delivery at the appropriate time on
more than one occasion, the Operator shall be responsible for payment of a
penalty fee of [CONFIDENTIAL](1) to DISTRIBUTOR for subsequent occurrences.  In
the event of a Product shortage or delivery problem that occurs during an
unattended delivery, the authorized representative of the Stores will contact
the distribution center no later than the first Notification Deadline following
such unattended delivery.  The “Notification Deadline” is 4:00 p.m. local time
each day for the affected Stores.

2.05        Delivery Frequency/Routing - DISTRIBUTOR will provide each Operator
with a minimum delivery frequency based on annual case volume as shown below as
long as the Operator meets the minimum order requirements set forth in Section 5
hereof:

DELIVERY FREQUENCY

Annual Case Volume

 

Summer Routing

 

Winter Routing

 

Less than 200 cases

 

4 deliveries during a 12 month period

 

200-349 cases

 

6 deliveries during a 12 month period

 

350-499 cases

 

8 deliveries during a 12 month period

 

500-999 cases

 

Every 4 weeks

 

Every 4 weeks

 

1,000-1,999 cases

 

Every 3 weeks

 

Every 4 weeks

 

2,000-3,499 cases

 

Every week

 

Every 2 weeks

 

Greater than 3,499 cases

 

Every week

 

Every week

 

 

--------------------------------------------------------------------------------

(1)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

6


--------------------------------------------------------------------------------




This schedule is intended to serve as a guideline only and DISTRIBUTOR agrees to
provide additional regular deliveries as requested by Operator and approved by
COMPANY in writing.  COMPANY will provide DISTRIBUTOR with the initial delivery
frequency for each Store in Schedule 3.  COMPANY and DISTRIBUTOR will mutually
agree on the exact date for routing changes from summer to winter and winter to
summer but each period will be approximately six (6) months with summer routing
from April through September and winter routing from October through March.

In the event an emergency delivery is required based upon the Operator’s needs
and not due to a delivery error by DISTRIBUTOR nor during the time periods
specified in Section 2.06, DISTRIBUTOR will accommodate the Operator’s request
with the most efficient available delivery method.  All additional freight
expense will be at the Operator’s expense and will be billed upon DISTRIBUTOR’s
receipt of the invoice from the shipping agent.  If DISTRIBUTOR is able to
schedule such an emergency delivery in conjunction with a nearby route, the
additional freight expense will be [CONFIDENTIAL](2).  Where possible, a store
may order up to [CONFIDENTIAL](3) cases to be delivered to a nearby store, on
that store’s delivery day (and with that store’s consent) without an additional
charge.  Products delivered to a nearby store will be billed on a separate
invoice.

Should the need arise for an emergency or special delivery due to supplier
error, DISTRIBUTOR and COMPANY will work with the supplier to remedy the
shortage at the supplier’s expense. If supplier fails to pay the additional
freight expense, COMPANY will be required to do so provided DISTRIBUTOR notifies
COMPANY immediately of supplier non-performance.  If an emergency delivery is
necessary due to DISTRIBUTOR error, DISTRIBUTOR will arrange a special delivery
with any additional freight to be paid by DISTRIBUTOR.

DISTRIBUTOR will arrange its routes to insure that its delivery trucks will be
in all markets (SMSA’s of at least 250,000 population) within each Territory at
least twice a week where at least twenty-five (25) Stores serviced by
DISTRIBUTOR under this Agreement are located.

--------------------------------------------------------------------------------

(2)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(3)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

7


--------------------------------------------------------------------------------




2.06        Special Deliveries During Roll-Out and New Operator Openings -
DISTRIBUTOR and COMPANY recognize that during the initial roll-out phase of the
DISTRIBUTOR distribution program, many new processes will be in place for each
of COMPANY, the Operators and DISTRIBUTOR, including changes in the way the
Operators order, the distance from the DISTRIBUTOR distribution center to the
Operators, and lead times from order day to delivery day for the Operators.
Therefore, DISTRIBUTOR will process emergency orders for all Operators for the
first thirty (30) days following the commencement of distribution service at no
additional charge, subject to the minimum order requirements and applicable
handling fees, if any, as set forth in Section 5 of this Agreement.

2.07        Return of Products/Credits –Any Products ordered by Operators which
are returned to DISTRIBUTOR for any reason must be returned no later than the
next regularly scheduled delivery (except that, in the case of Products to be
returned as a result of concealed damage, within the remaining shelf life of
such Products) and all claims for Products to be returned must be made either to
the driver upon check-in of the order, by telephone by 4 p.m. on the day of
delivery following receipt of the Products if an unattended delivery or, in the
case of concealed damage, within twenty-four (24) hours of discovery of
concealed damage by the Operator.  All returned items must be in unmarked
original packaging and must be in suitable condition for resale (unless damaged
or mis-marked Product was the reason for the return). Subject to the foregoing,
DISTRIBUTOR shall provide credit to the affected Operator for defective, shorted
or damaged Products within twenty-four (24) hours of the driver’s return if
brought to the driver’s attention or noticed by the driver during delivery or,
in any event, within forty-eight (48) hours of DISTRIBUTOR’s receipt of the
Operator’s claim of damaged, shorted or defective Products (or receipt of
product, if warranted) and will immediately provide documentation on its website
for Operator of such credit if the original order was placed electronically or
via fax or phone if the order was placed in some other manner.  Notwithstanding
the foregoing, no returns will be permitted for cooler or freezer items, or
fresh produce due to misorder by the Operator.  Products refused by Operator at
time of delivery for reasons other than damage or remaining shelf life below
agreed upon parameters will be subject to a [CONFIDENTIAL](4) restocking charge
to be paid by Operator.  In the event that the shorted, defective or damaged
Product is a Kill Item, then DISTRIBUTOR will remedy the situation in accordance
with Section 3.02 if so requested by the Operator.

2.08        Limited Time Offers (“LTO’s”) - In order to allow DISTRIBUTOR to
maintain service levels to the Operators, COMPANY will provide DISTRIBUTOR with
at least twenty-eight (28) days prior written notice of any and all LTO’s to be
run by COMPANY (subject to availability of LTO

--------------------------------------------------------------------------------

(4)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

8


--------------------------------------------------------------------------------




Products from the supplier within the twenty-eight (28) day period). Such
written notices shall include estimated usage for the Products to be promoted if
such usage is expected to deviate materially from historical levels or if a new
Product. Subject to the above, DISTRIBUTOR agrees to stock sufficient inventory
for any new Proprietary Products to be used in national LTO promotions and other
key items, as reasonably requested by COMPANY.  Unless retained on the
Operator’s menu at the instruction of the COMPANY or mutually agreed to between
COMPANY and DISTRIBUTOR, all LTO Products must be removed from the DISTRIBUTOR
distribution centers no later than sixty (60) days after the completion of the
LTO and COMPANY shall purchase all remaining inventory of such LTO as provided
in Section 3.02. The sale of LTO Products by DISTRIBUTOR is final and LTO
Products may not be returned to DISTRIBUTOR, unless the return is necessitated
due to a DISTRIBUTOR error or due to Product damage not caused by the Operator.

3.             Suppliers of Products; Inventory of Products.

3.01        Suppliers/Contracted Products - The Proprietary Products to be
distributed to the Operators under the terms and conditions of this Agreement
shall be purchased by DISTRIBUTOR, on its own account, from the suppliers
(including COMPANY) selected by COMPANY, pursuant to terms and conditions as are
agreed upon by and between DISTRIBUTOR and such suppliers (including COMPANY).
In the event COMPANY enters into direct contracts with suppliers, the terms and
conditions of such contracts that obligate DISTRIBUTOR shall be provided to
DISTRIBUTOR for its business and legal review and, if the business and legal
terms of the proposed contract that apply to DISTRIBUTOR are reasonably
acceptable to DISTRIBUTOR, DISTRIBUTOR will approve the supplier contract. The
guaranteed supplier price provided under such supplier contract (net of
billbacks by DISTRIBUTOR, if any), plus applicable freight if the supplier price
is not a delivered price, plus [CONFIDENTIAL](5), if any, attributable to the
Product shall be the “Cost” of the Product.  [CONFIDENTIAL](6).  Products
governed by such supplier contracts negotiated by COMPANY are referred to herein
as “Contracted Products.” The freight charges for Contracted Products will be an
amount negotiated with the supplier by COMPANY.  DISTRIBUTOR agrees that Cost
for any Contracted Products will not include any unloading costs for palletized
and slipsheet loads.

3.02        Inventory - During the term of this Agreement, DISTRIBUTOR shall
maintain an inventory of the Products in quantities necessary to provide the
Operators with an adequate supply of such

--------------------------------------------------------------------------------

(5)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(6)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

9


--------------------------------------------------------------------------------




Products based upon initial usage projections by COMPANY, future historical
usage of such Products by the Operators, and the fill rate performance
requirements detailed below. DISTRIBUTOR agrees to work with COMPANY, to attempt
to maximize the quantities of Products purchased to efficiently reduce the cost
of Products purchased, and to maximize Product inventory turns. In addition,
DISTRIBUTOR agrees to order Products in the quantities indicated on the inbound
quantity matrix attached hereto as Schedule 5, as amended by COMPANY to reflect
the growth in the number of Stores serviced by DISTRIBUTOR in the Territory from
time to time.  DISTRIBUTOR further agrees that any Products transported between
its Ocala and Riveria Beach distribution centers will be done so without
increasing the initial landed Cost of the Product.  To further insure
DISTRIBUTOR’s ability to comply with the performance requirements detailed later
in this Section 3.02, DISTRIBUTOR will also maintain at each distribution center
servicing Operators “safety stock” of not less than [CONFIDENTIAL](7) days
historical usage for all Proprietary Products and will also have an additional
[CONFIDENTIAL](8) days historical usage of white chocolate mousse, chocolate and
vanilla frozen yogurt on the road at all times. DISTRIBUTOR agrees that all
Products delivered to Operators will have at least one-third of their original
shelf-life remaining as of the date of delivery.

COMPANY categorizes Products into three classes:

Proprietary Products that Operators must have (“Kill Items”), which Kill Items
will not number more than [CONFIDENTIAL](9) at any time, excluding beverage
Products and LTO items. COMPANY will provide a list of Kill Items and other
Proprietary Products to DISTRIBUTOR, which list will be updated by COMPANY from
time-to-time.  The initial list of Kill Items is attached as Schedule 4.

Other Proprietary Products that can be substituted in an emergency.

Non-proprietary Products, including, any produce items that DISTRIBUTOR may
agree to provide.

DISTRIBUTOR will achieve a 100% fill rate on Kill Items with overnight emergency
delivery, if requested, an overall aggregate “fill rate” for all Products of
[CONFIDENTIAL](10), and at least

--------------------------------------------------------------------------------

(7)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(8)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(9)           Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(10)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

10


--------------------------------------------------------------------------------




[CONFIDENTIAL](11) of all invoices issued by DISTRIBUTOR to the Operators will
be completely accurate at the time of initial issuance, with all of the above
measured quarterly.  The “fill rate” equals the percentage of Products or Kill
Items, as the case may be, obtained by dividing the total number of Products or
Kill Items shipped by DISTRIBUTOR and received by the Operators at the time of
delivery for the month, by the total number of Product or Kill Items ordered by
the Operators from the DISTRIBUTOR for that same month.  All fill rate
measurements (and invoice accuracy requirements) will be net of supplier-related
issues such as shortages and delayed deliveries to DISTRIBUTOR, provided
DISTRIBUTOR notifies COMPANY immediately in the event of supplier
non-performance. If emergency delivery is required due to supplier (including
COMPANY) error, costs of emergency delivery shall be at supplier (including
COMPANY) expense, provided that, if the supplier fails to absorb such expense,
such delivery costs shall be paid by the Operator provided DISTRIBUTOR has
notified COMPANY immediately in the event of such non-performance and Operator
has approved the additional expense in advance.   If the emergency delivery is
due to DISTRIBUTOR error, then DISTRIBUTOR will remedy the situation in as
efficient manner as possible, which may include emergency deliveries and special
freight shipments, at DISTRIBUTOR’S sole expense. If the emergency delivery is
due to Operator error, the Operator shall pay delivery costs for such emergency
delivery.  From the moment of receipt of the Products for storage by DISTRIBUTOR
until the Products have been accepted by Operator at the Store, DISTRIBUTOR
assumes all risk of loss or damage with respect thereto, shall be directly
liable to COMPANY for any such loss or damage to the Products and the related
costs and expenses for replacing the Products and agrees to obtain and maintain
adequate insurance coverage to insure against such loss or damage.

In the event of substitution of a Proprietary Product, the substituted Product
must have been previously approved by COMPANY in writing and, if the need for
substitution was caused due to DISTRIBUTOR error, the price of the substituted
Product will be determined based on the lower of the Cost (as hereinafter
defined) of the substituted Product or the Cost of the out-of-stock Product that
it replaces.  In addition, DISTRIBUTOR will reimburse COMPANY to the extent that
COMPANY would have realized a difference between its selling price to
DISTRIBUTOR and the amount that COMPANY would have paid for the Proprietary
Product from its supplier, unless the substitution is due to COMPANY’s error. 
Upon request, COMPANY shall provide to DISTRIBUTOR copies of invoices and other
documentation reasonably necessary to verify the amount of the difference
claimed by COMPANY.  If substitution is due to supplier (including COMPANY)
error, then COMPANY shall cause supplier to, or if COMPANY is the supplier,
COMPANY shall, reimburse DISTRIBUTOR for any reasonable losses sustained due to
such error.

--------------------------------------------------------------------------------

(11)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

11


--------------------------------------------------------------------------------




To the extent that DISTRIBUTOR is unable to sell to the Operators quantities of
the Proprietary Products in DISTRIBUTOR’s inventory for any reason whatsoever,
including, but not limited to, Product discontinuation, slow-moving inventory,
unused LTO Products, promotional or seasonal Products or exceeded shelf life due
to sudden decline in Product movement and not due to DISTRIBUTOR error, COMPANY
will purchase, or cause a third party to purchase, all remaining inventory of
such Proprietary Products at DISTRIBUTOR’s cost, F.O.B. the DISTRIBUTOR
distribution centers plus DISTRIBUTOR’s handling and carrying charges, if
properly approved by COMPANY in advance as outlined below.  In such event,
COMPANY will purchase or cause to be purchased all perishable Proprietary
Products within [CONFIDENTIAL](12) days after notice from DISTRIBUTOR or by the
expiration date of the Proprietary Products, whichever is earlier, and all
nonperishable Proprietary Products within [CONFIDENTIAL](13) days after notice
from DISTRIBUTOR.  In addition, if the inventory re-purchase is necessitated for
any reason other than DISTRIBUTOR error, COMPANY shall reimburse to DISTRIBUTOR
all reasonable out-of-pocket costs and expenses (not to exceed an amount equal
to [CONFIDENTIAL](14) of the Product’s Cost unless DISTRIBUTOR receives
COMPANY’S prior written consent) incurred by DISTRIBUTOR in selling, returning
or otherwise disposing of such Products.  DISTRIBUTOR shall provide COMPANY with
documentation or other proof that any such costs and expenses were incurred by
DISTRIBUTOR.  In order to allow COMPANY to monitor the supply and usage of the
Proprietary Products, DISTRIBUTOR shall provide to COMPANY a monthly obsolete
and slow-moving inventory report.

3.03        Aged Inventory Notification-DISTRIBUTOR will immediately notify
COMPANY in writing in the event that any quantities of its Proprietary Products
are within forty-five (45) days of expiration of product life.  If DISTRIBUTOR
fails to do so, COMPANY shall not be required to comply with the requirements
set forth in Section 3.02.

3.04        Present DISTRIBUTOR’s Inventory - DISTRIBUTOR agrees to purchase the
existing merchantable and saleable inventory of Proprietary Products from
COMPANY’S present distributor located in Orlando, Florida and Atlanta, Georgia
in quantities not to exceed a four-weeks’ supply of such Products, in the
aggregate, provided that DISTRIBUTOR and COMPANY have been given an opportunity
by the present distributor to inspect any such Product prior to purchase
pursuant to this Section 3.04.  DISTRIBUTOR will pay, via check, the present

--------------------------------------------------------------------------------

(12)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(13)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(14)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

12


--------------------------------------------------------------------------------




distributor for Products purchased from it, within [CONFIDENTIAL](15) days of
the later of DISTRIBUTOR’S receipt of the Products or the receipt of the invoice
approved by COMPANY for the Products.  DISTRIBUTOR shall be responsible for all
freight and unloading costs associated with transporting such inventory from the
existing DISTRIBUTOR’s locations listed above.  DISTRIBUTOR will not be
responsible for any handling or other fees charged by the current distributor in
connection with DISTRIBUTOR’s loading and transferring of such inventory. 
COMPANY and the current distributor will be required to provide all reasonable
assistance and cooperation to DISTRIBUTOR in connection with the purchase,
loading and transportation of such inventory from the current distributor to the
DISTRIBUTOR distribution center, including the scheduling of mutually agreeable
inventory inspection and pick-up times.

In the event that the Cost of the Product, as purchased from the existing
distributor, exceeds or is less than the Cost that DISTRIBUTOR would otherwise
utilize in determining the Sell Price for such Products obtained through
suppliers, including COMPANY, DISTRIBUTOR shall utilize the Cost designated by
COMPANY in determining the Sell Price and shall invoice, pay to COMPANY or
charge the Operator, as directed by the COMPANY, in the amount of the
difference.  In the event COMPANY directs DISTRIBUTOR to invoice the COMPANY,
COMPANY shall pay such invoiced amount, via check, so that it is received by
DISTRIBUTOR within [CONFIDENTIAL](16) days of the date of the invoice.  In the
case of a rebate to COMPANY, DISTRIBUTOR shall pay the rebated amount within
[CONFIDENTIAL](17) days of its determination of the amount to be rebated.

4.             Sell Price/Payment Terms/Financial Reporting

4.01        Sell Price - Beginning on the Effective Date and throughout the
entire term of this Agreement, the maximum purchase price at which DISTRIBUTOR
shall sell the Products, (the “Sell Price”), to the Operators shall be
determined by adding the “Cost” (as hereinafter defined) of the Product plus
[CONFIDENTIAL](18) of Cost per case for all deliveries (collectively, “Markup”),
subject to the other provisions of this Agreement.  For purposes of this
Agreement, the “Cost” of a Product other than a Contracted Product shall be the
sum of (a) the cost of the Product as shown on the invoices to DISTRIBUTOR from
the respective supplier, including COMPANY, plus (b) if the invoiced cost of the
Product is not a delivered price, the applicable freight charges related to
shipping the Product from the supplier to DISTRIBUTOR’S distribution center,
less (c) promotional allowances reflected on supplier invoices to DISTRIBUTOR.
Applicable freight, in

--------------------------------------------------------------------------------

(15)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(16)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(17)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(18)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

13


--------------------------------------------------------------------------------




those cases where the invoice cost to DISTRIBUTOR for non-proprietary Products
is not a delivered cost, means that DISTRIBUTOR has added a reasonable freight
charge, agreed to in advance and in writing by COMPANY for delivering such
non-proprietary Products from suppliers to DISTRIBUTOR.  Applicable freight for
any non-proprietary Product will not exceed the rate charged by nationally
recognized carriers operating in the same market for the same type of freight
service. Cost for any non-proprietary Product will not be reduced by discounts
for cash or prompt payment available to DISTRIBUTOR, breakage allowances or by
backhaul revenue. Fuel or other transportation surcharges indicated on the
manufacturer’s or supplier’s invoice or on freight invoices will increase Cost.
The Cost of a Contracted Product shall be determined in accordance with Section
3.01.  In no event will the Cost of Contracted Products include amounts to be
rebated to DISTRIBUTOR and therefore, DISTRIBUTOR will not negotiate off-invoice
manufacturer rebates, labels/promotional allowances or any other “soft money”
received from supplier or freight carriers of Contracted Products.  In order to
allow verification of the foregoing commitment, DISTRIBUTOR agrees to provide
documentation substantiating the Cost of items DISTRIBUTOR purchases from
suppliers and freight carriers.  DISTRIBUTOR agrees to limit its collection of
such “soft money” to the manufacturers of non-proprietary Products.  The Cost of
Contracted Products will not be reduced by discounts for cash or prompt payment
available to DISTRIBUTOR, breakage allowances or by backhaul revenue. Fuel or
other transportation surcharges indicated on the manufacturer’s or supplier’s
invoice or on freight invoices will increase Cost.  In the case of Contracted
Products, COMPANY agrees to notify DISTRIBUTOR as soon as practical after a
change in Cost has been agreed to with a supplier.

The invoice format to be used by DISTRIBUTOR will be approved by COMPANY and
will contain separate lines showing subtotals for various Product categories,
applicable taxes, the date of the ACH debit and other summary line items as
detailed elsewhere in this Agreement.

Partial case shipments (also known as “splits”) shall be permitted for the malt,
maraschino cherries, chocolate sprinkles, assorted sprinkles in which individual
units of such Products are separately packaged within each case.

DISTRIBUTOR and COMPANY agree that the Markup for DISTRIBUTOR’S services in
connection with deliveries to Stores located outside of the United States shall
be the same as all other Stores located in the Territory when DISTRIBUTOR
delivers product to the freight forwarder or redistributor’s location and
[CONFIDENTIAL](19) of the Markup in the event the freight forwarder or
redistributor picks up the order at the DISTRIBUTOR’S location.

--------------------------------------------------------------------------------

(19)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

14


--------------------------------------------------------------------------------




4.02        Fuel Cost Adjustments - If the operating costs of DISTRIBUTOR are
increased or decreased as a result of fuel cost increases or decreases,
DISTRIBUTOR may adjust the Markup (as and if otherwise adjusted pursuant to the
terms of this Agreement) to compensate for such fluctuations in fuel costs, on a
monthly basis. The amount of the adjustment computed in accordance with this
Section 4.02 shall also be added to or subtracted from, as applicable, the
specified price for Contracted Operator Sell Price Products described in Section
4.10.  The method for determining the fuel surcharge or adjustment will be made
quarterly beginning November 1, 2006 and will be based on the Gulf Coast Weekly
Retail On-Highway diesel fuel price which is compiled by the Energy Information
Administration. The Web site to access this information electronically is as
follows:

http://www.eia.doe.gov/pub/oil_gas/petroleum/data_publications/weekly_on_highway_diesel_prices/current/html/diesel.html

If such publication is no longer published or available, then the parties will
mutually agree upon an acceptable alternative source.

As fuel prices increase or decrease, the fuel cost adjustments will move
according to changes in the thirteen (13) week average for the Gulf Coast fuel
price bracket, and will take effect on the first day of the calendar month
following the applicable publication date.  For example, the fuel cost
adjustment beginning the first day in November, if any, will be determined based
on the thirteen (13) week average ending immediately prior to or on October
30th.

Price Per Gallon Including Taxes

 

Per Case Surcharge/ Credit

 

[CONFIDENTIAL](20)

 

 

 

 

If the price per gallon, including taxes, exceeds [CONFIDENTIAL](21), the
surcharge will equal [CONFIDENTIAL](22) per case plus an additional
[CONFIDENTIAL](23) per case for each [CONFIDENTIAL](24) increment (or portion
thereof) that the price per gallon exceeds [CONFIDENTIAL](25).  If the price per
gallon, including taxes, falls below

--------------------------------------------------------------------------------

(20)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(21)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(22)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(23)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(24)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(25)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

15


--------------------------------------------------------------------------------




[CONFIDENTIAL](26), a credit will be issued in the amount of [CONFIDENTIAL](27)
per case plus an additional [CONFIDENTIAL](28) per case for each
[CONFIDENTIAL](29) increment (or portion thereof) that the price is less than
[CONFIDENTIAL](30).  Any such surcharge or credit will be shown as a separate
line item on the Operator’s invoice.

4.03        Markup Adjustments due to Variances from Projections.

The [CONFIDENTIAL](31) Markup during the first [CONFIDENTIAL](32) months after
the Effective Date is premised upon an average annual delivery size of
[CONFIDENTIAL](33) cases to the Stores serviced by DISTRIBUTOR and the average
case Cost of the Products, including [CONFIDENTIAL](34), is [CONFIDENTIAL](35). 
COMPANY and DISTRIBUTOR agree to review the service levels provided by
DISTRIBUTOR as well as the average delivery sizes [CONFIDENTIAL](36) days after
the Effective Date, taking into account seasonality of COMPANY’s business and
additional deliveries made by DISTRIBUTOR to support the transition and using
the methodology detailed later in this Section 4.03.   No adjustments will be
made to the Markup at that time due to a variance in average delivery size from
projections, unless the average delivery size experienced during the first
[CONFIDENTIAL](37) days is greater than or equal to [CONFIDENTIAL](38) cases or
less than [CONFIDENTIAL](39) cases, adjusted for seasonality and excluding
deliveries to Cross-docked Stores and any additional deliveries made by
DISTRIBUTOR during the initial transition period pursuant to Section 2.06.  In
the event such a Markup adjustment is required, the COMPANY and DISTRIBUTOR
agree to use the schedule that follows later in Section 4.03 as soon as
practical after the review and such Markup will remain in effect for the balance
of the first year of the Agreement.

In addition to reviewing the average delivery size [CONFIDENTIAL](40) days after
the Effective Date, COMPANY and DISTRIBUTOR will also review the average case
Cost of the Products

--------------------------------------------------------------------------------

(26)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(27)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(28)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(29)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(30)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(31)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(32)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(33)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(34)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(35)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(36)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(37)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(38)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(39)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(40)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

16


--------------------------------------------------------------------------------




(inclusive of the [CONFIDENTIAL](41), but excluding any impact from the cost of
inventory purchased pursuant to Section 3.04) for this same timeframe (and each
[CONFIDENTIAL](42) months thereafter from the Effective Date) and agree to
further modify the Markup schedule in this Section 4.03 as follows.  The actual
average case Cost experienced during the first [CONFIDENTIAL](43) days will be
compared to the projected level of [CONFIDENTIAL](44).  If the actual case Cost
deviates by [CONFIDENTIAL](45) per cent or less from [CONFIDENTIAL](46), then no
adjustment will be made to the Markup at that time except as called for earlier
in this Section 4.03 and in Section 4.02.  However, if the actual average case
Cost does deviate by more than [CONFIDENTIAL](47) per cent from
[CONFIDENTIAL](48) then the Markup will be adjusted in the opposite direction
from the change in average case Cost.  Thus, an increase in average case Cost of
[CONFIDENTIAL](49) per cent would result in a reduction in the percentage Markup
and a decrease in average case Cost would result in an increase in the
percentage Markup.  This adjustment to Markup will be [CONFIDENTIAL](50) full
percentage point for each [CONFIDENTIAL](51) per cent change in average case
Cost from [CONFIDENTIAL](52).  For example, if the actual average case Cost is
[CONFIDENTIAL](53) (and there is no adjustment called for due to a change in
average delivery size), then the Markup will be increased by [CONFIDENTIAL](54)
percentage point from [CONFIDENTIAL](55) per cent to [CONFIDENTIAL](56) per
cent.  If the actual average cast Cost is [CONFIDENTIAL](57) (and there is no
adjustment called for due to a change in average delivery size), then the Markup
will be decreased by [CONFIDENTIAL](58) percentage pints from [CONFIDENTIAL](59)
per cent to [CONFIDENTIAL](60) per cent.  This Markup adjustment will be put
into effect as soon as practical after the reduction has been determined and it
will remain in effect for the balance of the first year of the Agreement.

--------------------------------------------------------------------------------

(41)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(42)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(43)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(44)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(45)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(46)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(47)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(48)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(49)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(50)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(51)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(52)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(53)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(54)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(55)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(56)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(57)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(58)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(59)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

(60)         Confidential treatment has been requested for the redacted
portion.  The confidential, redacted portions have been filed separately with
the SEC.

17


--------------------------------------------------------------------------------


 

After the first [CONFIDENTIAL](61) months of service and after each
[CONFIDENTIAL](62) month period thereafter, the Markup for the Stores for the
next [CONFIDENTIAL](63) months will be based on the actual average delivery size
and average case Cost for the previous [CONFIDENTIAL](64) months as calculated
below and according to the following schedule:

Average Delivery Size for

 

Percentage Markup

Preceding [CONFIDENTIAL](65) Months

 

for Next [CONFIDENTIAL](66) Months

 

[CONFIDENTIAL](67)

The average delivery size will be calculated by summing up all of the cases
delivered to the Stores serviced by DISTRIBUTOR in the Territory for the
previous [CONFIDENTIAL](68) months (with each partial case or “split” counting
as a full case) and dividing the total number of cases delivered by the total
number of deliveries made by DISTRIBUTOR as modified below.  The number of
deliveries made by DISTRIBUTOR shall not include deliveries to correct errors
made by DISTRIBUTOR or suppliers, nor shall it include deliveries for which
DISTRIBUTOR has received the [CONFIDENTIAL](69) special delivery fee in
accordance with Section 2.05.

In the event the average delivery size for the previous [CONFIDENTIAL](70)
months falls outside of the ranges described above, COMPANY and DISTRIBUTOR will
negotiate a new Markup for that DISTRIBUTOR facility in good faith.  In the
event COMPANY and DISTRIBUTOR fail to agree on such a Markup adjustment within
thirty (30) days after the commencement of negotiations under this Section 4.03,
then both COMPANY and DISTRIBUTOR will have the right to terminate this
Agreement with 180 days written notice to the other party in accordance with
Section 6.02 (b)(ii).

In addition to the adjustment for a change in average case drops per delivery,
after the first [CONFIDENTIAL](71) months of service and every
[CONFIDENTIAL](72) months thereafter,

--------------------------------------------------------------------------------

(61)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(62)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(63)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(64)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(65)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(66)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(67)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(68)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(69)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(70)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(71)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

18


--------------------------------------------------------------------------------




 

 

COMPANY and DISTRIBUTOR will also review the average case Cost for the previous
[CONFIDENTIAL](73) months and will further modify the Markup from that
determined by considering the average delivery size in accordance with the
earlier provisions of this section, i.e. [CONFIDENTIAL](74) full percentage
point adjustment in Markup for each [CONFIDENTIAL](75) per cent change in the
average cast Cost from [CONFIDENTIAL](76).

4.04                        Payment Terms/Markup Adjustments due to Payment
Methodology

(a)          Standard Payment Terms.  Except as noted below, DISTRIBUTOR and
COMPANY have agreed that payments to DISTRIBUTOR for Products delivered to the
Operators (including Contract Feeders as defined below) shall be received by ACH
debit entry initiated by DISTRIBUTOR, so that the amount is credited to
DISTRIBUTOR’s account  on Friday of each week for deliveries made during the
preceding [CONFIDENTIAL](77) days. Thus, stores which receive deliveries on
Saturday or Sunday would have their account debited [CONFIDENTIAL](78) days,
respectively, after receipt of their order.  DISTRIBUTOR may also accept payment
by check if so requested by Operator and approved by DISTRIBUTOR.  All new
Operators will initially receive credit terms as outlined above, provided that
they satisfy DISTRIBUTOR’S credit criteria for such terms, as such criteria is
uniformly applied among all similarly situated Operators, in light of all
relevant facts and circumstances.  Payment terms will be extended only to those
Operators that are creditworthy as shall have been solely determined by
DISTRIBUTOR. DISTRIBUTOR may, in its sole discretion, provide alternate payment
terms to those Operators not meeting DISTRIBUTOR’s standards for
creditworthiness.  DISTRIBUTOR will provide email or fax notice to each Operator
at least [CONFIDENTIAL](79) days prior to the ACH debit entry actually taking
place, advising Operator of the amount of the ACH debit, along with the invoice
number and any credits posted during the prior [CONFIDENTIAL](80) days.

Notwithstanding the foregoing, DISTRIBUTOR agrees to provide extended credit
terms to Operators performing as Contract Feeders (as defined below) in
non-traditional locations provided that they satisfy DISTRIBUTOR’s credit
criteria for such terms, as

--------------------------------------------------------------------------------

(72)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(73)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(74)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(75)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(76)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(77)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(78)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(79)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(80)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

19


--------------------------------------------------------------------------------




 

such criteria is uniformly applied among all similarly situated Operators in
light of all relevant facts and circumstances. To qualify for such credit terms,
each location operated by a Contract Feeder in the Territory must be approved by
COMPANY in writing and the Contract Feeder must comply with these extended
credit terms.  “Contract Feeders” are Operators who operate non-traditional food
service locations in facilities such as airports, sports facilities, travel
plazas, universities, tech centers, etc.

(b)                                 No Set-Off/Late Fees/Collection Costs.  No
deductions or set offs from payments due to DISTRIBUTOR may be made by Operators
for any reason without the prior written authorization of DISTRIBUTOR.  Failure
of the Operator to make any payment required when due shall result in
DISTRIBUTOR having the right to impose more stringent credit or payment terms,
such as, without limitation, cash in advance, cash on delivery, delivery of
acceptable letters of credit or third party guaranties, or additional
collateral, or, after three (3) business days’ prior notice to COMPANY and the
affected Operator, to suspend all deliveries, and declare the entire unpaid
balance of the Operator’s account immediately due and payable. The COMPANY shall
pay, and shall use its commercially reasonable efforts to cause each Operator to
pay, all reasonable costs of collection, including reasonable attorneys fees
incurred or paid by DISTRIBUTOR, but only to the extent related to their
respective accounts. DISTRIBUTOR will have the right to charge interest at the
maximum rate permitted by law but not exceeding [CONFIDENTIAL](81) percent per
annum on all unpaid amounts due or owing by Operators and/or COMPANY to
DISTRIBUTOR.

(c)                                  COMPANY’S Liability for Payments. COMPANY
agrees that it shall be liable for all liabilities of COMPANY expressly set
forth in this Agreement.  COMPANY will not be liable for the debts or
obligations of Operators unless otherwise agreed to in writing by COMPANY.

(d)                                 Payments to COMPANY as Supplier.  COMPANY
purchases its frozen yogurt Products and resells them to DISTRIBUTOR after
adding the [CONFIDENTIAL](82) to the sell price.  This [CONFIDENTIAL](83) varies
by Product and a schedule of the current [CONFIDENTIAL](84) for its frozen
yogurt Products is attached as Schedule 6.  COMPANY reserves the right to alter
[CONFIDENTIAL](85) on its frozen yogurt

--------------------------------------------------------------------------------

(81)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(82)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(83)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(84)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(85)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

 

20


--------------------------------------------------------------------------------




 

Products in its discretion but no more frequently than [CONFIDENTIAL](86). 
COMPANY will invoice DISTRIBUTOR for these products as shipped from the
manufacturer and will designate the [CONFIDENTIAL](87) as separate line items
for each Product.  DISTRIBUTOR agrees to pay these invoices within
[CONFIDENTIAL](88) days of receipt.

COMPANY will also invoice DISTRIBUTOR for [CONFIDENTIAL](89) on its frozen cake
and pie Products for each Product as shown on Schedule 7.  Company reserves the
right to alter [CONFIDENTIAL](90) on its frozen cake and pie Products in its
discretion but no more frequently than [CONFIDENTIAL](91).  Distributor shall
pay all invoices for [CONFIDENTIAL](92) on its frozen cake and pie Products when
invoiced by the COMPANY within [CONFIDENTIAL](93) days of invoice date, which
date will be no earlier than the date of receipt of the applicable Products by
the DISTRIBUTOR.

[CONFIDENTIAL](94)

4.05                        Financial Information.  DISTRIBUTOR may request
balance sheets, income statements and such further financial information from
each Operator from time to time as will enable DISTRIBUTOR to accurately assess
the Operators’ financial condition.

4.06                        Price Verifications-Audit- COMPANY will be allowed
to perform electronic Purchase Price verifications for purchases made under this
Agreement on a weekly basis and DISTRIBUTOR will supply the necessary files and
information to COMPANY for these audit purposes on a timely basis and in a form
acceptable to COMPANY and DISTRIBUTOR.  As part of this electronic auditing
procedure, COMPANY may also audit the payments made to it for accuracy as well. 
If any such audit reveals net pricing, delivery surcharge or COMPANY payment
errors (overcharges set off by undercharges) in excess of [CONFIDENTIAL](95) in
the aggregate during the audited period (not to exceed a twelve (12) month
period) COMPANY shall have the right to conduct additional audits, at its option
and

--------------------------------------------------------------------------------

(86)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(87)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(88)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(89)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(90)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(91)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(92)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(93)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(94)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(95)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

21


--------------------------------------------------------------------------------




 

at DISTRIBUTOR’S reasonable expense, until the aggregate net pricing errors
disclosed by an such additional audits are less than [CONFIDENTIAL](96) for the
applicable audit period.  For any audit conducted pursuant to this Section 4.08
that discloses that Operators were either overcharged or undercharged for
Products, or that COMPANY was overpaid or overcharged during the audited period,
DISTRIBUTOR and COMPANY agree to correct the overcharge, undercharge,
overpayment or underpayment, as the case may be.  The form and method for making
these adjustments will be mutually agreed upon by DISTRIBUTOR and COMPANY;
provided, however, in any event the remittance of any such adjustments shall be
made by either party within [CONFIDENTIAL](97) days from the final determination
of the undercharge or overcharge, as applicable.

4.07                        DISTRIBUTOR Operator Support -DISTRIBUTOR agrees to
provide the following Operator support to COMPANY.

(a)                                  DISTRIBUTOR will support the System by
participating in the supplier show at its own expense.  In addition, DISTRIBUTOR
will pay COMPANY an annual support payment equal to [CONFIDENTIAL](98) payable
within [CONFIDENTIAL](99) days of written request by COMPANY.  COMPANY may
submit such requests only once during each calendar year and a total of
[CONFIDENTIAL](100) such requests during the term of this Agreement.

(b)                                 DISTRIBUTOR will support COMPANY in terms of
activating product recalls in accordance with DISTRIBUTOR’S standard product
recall policies.

(c)                                  DISTRIBUTOR will adhere to the following
HACCP requirements for monitoring of temperature controls for perishable
products both in the DISTRIBUTOR distribution center and in DISTRIBUTOR’S
transportation equipment.

ITEM

 

FORM

 

TEMPERATURE
REQUIREMENTS IN
DISTRIBUTION
CENTER

 

UPPER TEMP.
RANGE WHILE
TRANSPORTED TO
STORES

Soft Serve Frozen Yogurt

 

Frozen

 

-10º or lower

 

0º

Hand-Dipped Frozen Yogurt

 

Frozen

 

-10º or lower

 

0º

Yogurt Cakes and Pies

 

Frozen

 

-10º or lower

 

0º

Various Toppings

 

Refrigerated

 

34º to 36º

 

38º

Nuts and Liquid Toppings

 

Frozen

 

0 or lower

 

0º

Various Toppings

 

Dry

 

Above 38

 

Above 38

 

--------------------------------------------------------------------------------

(96)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(97)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(98)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(99)                            Confidential treatment has been requested for
the redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(100)                      Confidential treatment has been requested for the
redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

 

22


--------------------------------------------------------------------------------




 

(d)                                 DISTRIBUTOR will provide COMPANY with
periodic EDI file transfers to include the following:

Weekly invoice register by store outlining the SKU’s and quantity purchased

Weekly inventory levels, age of inventory, sales and pending orders and delivery
dates by item

Weekly report of Current Stores

Weekly report of average drop sizes for each store

Monthly delivery performance report with on-time performance, fill rates and
clean invoice percentages

Daily out-of-stock report and stores so affected

Monthly costing detail on all Products used by the SYSTEM

Such additional reports as may be reasonable requested by the COMPANY

4.08                        Taxes – Franchisees and COMPANY shall each be
responsible for their applicable sales and use taxes.  DISTRIBUTOR shall collect
applicable taxes from each responsible party and be responsible for remitting
all taxes to the proper state and local taxing authorities.  COMPANY shall only
be responsible for paying those taxes on the Stores under its control and
operation.  DISTRIBUTOR agrees to indemnify and defend COMPANY pursuant to
Section 8.01 of this Agreement should Company receive a claim for the
DISTRIBUTOR’s failure to pay taxes.  Neither party will pay a claim which is
allegedly the responsibility of the other without first notifying the other and
giving the other the opportunity to contest the claim.

4.09                        Special Pricing Arrangements - Products that are
governed by national billing agency or other programs for which the price at
which the DISTRIBUTOR must sell the Product to the Operator is prescribed by
agreements between COMPANY, or any other franchisor or group purchasing
organization, on the one hand, and the supplier or manufacturer of such
Products, on the other, are referred to in this Agreement as “Contracted
Operator Sell Price Products”.  Notwithstanding Section 4.01, the Sell Price for
Contracted Operator Sell Price Products shall be the amount prescribed (or
calculated in accordance with) the above-described programs or agreements. 
Contracted Operator Sell Price Products include, but are not

23


--------------------------------------------------------------------------------




 

limited to, soft drink syrup products including, without limitation, the
following Coca Cola Products:  Coke Bag in Box (“BiB”), Diet Coke BiB, Sprite
BiB and Barq’s Root Beer BIB.

4.10  Hess Marts- As long as the agreements remain in place between COMPANY and
Hess and Hess and DISTRIBUTOR, Products will be sold to Hess under whatever
pricing arrangement exists between Hess and DISTRIBUTOR.  These deliveries will
not be subject to the minimums, surcharges or Markup outlined above, neither
will they be included in any compliance testing required of COMPANY for average
drop sizes or average cases costs and the impact of these metrics on the future
Markup.  All other requirements of COMPANY with respect to distributor
obligations as outlined in this Agreement will apply to the Hess Marts as well. 
In the event that the existing agreements between Hess and DISTRIBUTOR cease,
Hess Marts may continue to receive Products if subsequently approved by COMPANY
and subject to Hess Mart’s compliance with the economic terms of this Agreement.

5.                                      Minimum Deliveries - The Operators will
be required to order Products in minimum quantities of [CONFIDENTIAL](101) cases
of Products per delivery unless due to DISTRIBUTOR or supplier error.  In
addition, Operator will be required to pay DISTRIBUTOR a [CONFIDENTIAL](102)
handling fee per order for orders of less than [CONFIDENTIAL](103) cases and
[CONFIDENTIAL](104) handling fee per order for orders of less than
[CONFIDENTIAL](105) cases but equal to or greater than [CONFIDENTIAL](106) cases
unless due to DISTRIBUTOR or supplier including failure to fulfill the order in
its entirety.

6.                                      Term and Termination

6.01  Term - The initial term of this Agreement shall commence on the Effective
Date and shall continue until exactly three (3) years after the commencement of
full service to all Stores to be serviced in the Territory (“Initial Term”),
unless sooner terminated as provided in Section 6.02.  This Agreement shall
automatically renew for one (1) additional year upon the completion of the
Initial Term unless one party notifies the other in writing at least one hundred
eighty (180) days before the expiration of the Initial Term of its desire to
terminate the relationship.

--------------------------------------------------------------------------------

(101)                      Confidential treatment has been requested for the
redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(102)                      Confidential treatment has been requested for the
redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(103)                      Confidential treatment has been requested for the
redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(104)                      Confidential treatment has been requested for the
redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(105)                      Confidential treatment has been requested for the
redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(106)                      Confidential treatment has been requested for the
redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

 

24


--------------------------------------------------------------------------------




 

6.02                             Termination

(a)                                  Either party shall have the right, upon
prior written notice, to immediately terminate this Agreement if the other party
fails to make payment of any amounts due and payable under this Agreement, and
such failure shall have continued for a period of ten (10) days from and after
the date of written notice to the defaulting party or in the event the other
party files a voluntary petition or consents to the filing of a petition against
it in bankruptcy or any similar insolvency or debtor relief action, or if the
other party makes a general assignment for the benefit of creditors, or in the
event a receiver is appointed or any proceeding is demanded or initiated by, for
or against the other party under any provision of the Federal Bankruptcy Act or
any amendment thereof.

(b)                                 Either party shall have the right to
terminate this Agreement upon 180 days written notice under any of the following
conditions:

(i)                                     Upon the occurrence of any material
breach or material default by the other party, which remains uncured after
expiration of the applicable Cure Period (as herein defined), of any of the
terms, obligations, covenants, representations and warranties under this
Agreement (except for a default specified in Section 6.02 (a) above) which is
not waived in writing by the non-defaulting party.  In such case, the
non-defaulting party shall notify the other of such alleged beach or default and
the other party shall have a period of thirty (30) days to cure the same (the
“Cure Period”). If the defaulting party cures its breach or default within any
applicable Cure Period to the reasonable satisfaction of the non-defaulting
party, the notice shall be void and this Agreement shall continue; otherwise, it
shall terminate in accordance with the notice.

or

(ii)                                  In the event the parties fail to agree on
a Markup adjustment pursuant to Section 4.03.

6.03                        Effect of Expiration/Termination - Upon expiration
or sooner termination of this Agreement, for any reason, COMPANY shall promptly
purchase or arrange for the purchase from DISTRIBUTOR at DISTRIBUTOR’s cost
(including freight costs), F.O.B. DISTRIBUTOR’s distribution center, all of
DISTRIBUTOR’s inventory of the Proprietary Products and any labeling and
packaging materials used in connection with the Proprietary Products.  COMPANY
will purchase or cause to be purchased perishable Proprietary Products within

25


--------------------------------------------------------------------------------




 

[CONFIDENTIAL](107) days after the effective date of termination of this
Agreement or by the expiration date of such Proprietary Product, whichever is
earlier, and all nonperishable Proprietary Products within [CONFIDENTIAL](108)
days after the effective date of termination of this Agreement. In addition, if
this agreement is terminated due to COMPANY’s breach or default, COMPANY shall
reimburse to DISTRIBUTOR all other reasonable out-of-pocket costs and expenses
(not to exceed an amount equal to [CONFIDENTIAL](109) of the Markup on each
Product unless DISTRIBUTOR receives COMPANY’s prior written consent) incurred by
DISTRIBUTOR in selling, returning or otherwise disposing of such Proprietary
Products. DISTRIBUTOR shall provide COMPANY with documentation or other proof
that any such costs and expenses were incurred by DISTRIBUTOR. Termination of
this Agreement shall not relieve either party of any obligation or liability
which accrues prior to the effective date of termination (including, but not
limited to, obligations related to the payment of COMPANY’s accounts receivable
or accounts payable and the purchase of excess inventories). Notwithstanding the
foregoing provisions of this Section 6.03 to the contrary, if this Agreement is
terminated due to DISTRIBUTOR’s breach or default or expires in accordance with
the provisions of Section 6.01, COMPANY shall have the obligation to purchase,
or shall direct the replacing distributor or other suitable purchaser to
purchase, from DISTRIBUTOR only such inventory of the Proprietary Products which
is merchantable and saleable but COMPANY shall have no obligation to reimburse
DISTRIBUTOR for its out-of-pocket costs and expenses related to selling,
returning or otherwise disposing of such Proprietary Products.

7.                                      Trademarks and Trade Names - COMPANY
hereby represents and warrants that it is the owner of, or has the right to use
under license or sublicense, all trademarks, logos, trade names, and other
markings used on the Proprietary Product’s packaging and labels (the
“Trademarks”). COMPANY hereby grants to DISTRIBUTOR the right to use the
Trademarks solely in connection with the approved sale and distribution of the
Proprietary Products in accordance with the provisions of this Agreement and
only for as long as this Agreement remains in effect. COMPANY also grants to
DISTRIBUTOR the right and license to use the Trademarks in advertising and
promotional materials when the Trademarks are used therein to identify the
Proprietary Products, subject to COMPANY’s prior written approval of form and
content. Provided DISTRIBUTOR is using the Trademarks in accordance with the
terms and provisions of this Agreement, COMPANY shall indemnify, defend and hold
DISTRIBUTOR and its subsidiaries, affiliates, officers, shareholders, directors,
employees, members, managers, agents, successors and assigns harmless from and
against any and all claims, demands, liabilities, causes of action, damages,
costs (including reasonable attorneys’ fees and disbursements) and judgments
made or incurred by or found

--------------------------------------------------------------------------------

(107)                      Confidential treatment has been requested for the
redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(108)                      Confidential treatment has been requested for the
redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(109)                      Confidential treatment has been requested for the
redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

 

26


--------------------------------------------------------------------------------




 

against any of them resulting from or arising out of any claim or suit alleging
infringement by COMPANY or its affiliates, through any of the Trademarks or
otherwise.

8.                                      Indemnification

8.01                        Indemnification by DISTRIBUTOR - DISTRIBUTOR agrees
to indemnify, defend and hold COMPANY, its subsidiaries, affiliates, officers,
directors, members, managers, stockholders, employees, agents, successors and
assigns harmless from and against any and all claims, demands, liabilities,
causes of action, damages, costs (including reasonable attorneys’ fees and
disbursements) and judgments made or incurred by or found against any of them,
resulting from or arising out of:

(a)                                  Any breach or default by DISTRIBUTOR of any
term or provision of this Agreement; or

(b)                                 Any negligent act or negligent omission or
willful misconduct of DISTRIBUTOR in respect of DISTRIBUTOR’s performance of its
obligations under this Agreement.

8.02                        Indemnification by COMPANY – COMPANY agrees to
indemnify, defend and hold DISTRIBUTOR, it subsidiaries, affiliates, officers,
directors, members, managers, stockholders, employees, agents, successors and
assigns harmless from and against any and all claims, demands, liabilities,
causes of action, damages, costs (including reasonable attorney’s fees and
disbursements) and judgments made or incurred by or found against any of them
resulting from or arising out of:

(a)                                  Any breach or default by COMPANY of any
term or provision of this Agreement.

(b)                                 Any breach or default by COMPANY of any term
or provision of any agreement between COMPANY, on the one part, and an Operator
or a supplier of the Proprietary Products, on the other part, or any negligent
or willful act or omission of COMPANY, or any of its employees or agents, in
respect of the purchase, resale, distribution, storage or delivery of the
Proprietary Products or the COMPANY’s performance of its obligations under this
Agreement; and

(c)                                  Claims by any franchisee of COMPANY and/or
Operator that may arise from DISTRIBUTOR ceasing further sales to such
franchisee or other Operator under this Agreement at the direction of COMPANY.

27


--------------------------------------------------------------------------------




 

(d)                                 Claims by any franchisee of COMPANY and/or
Operator that may arise from COMPANY’s role in the distribution/product
procurement process or the use or allocation of funds collected by COMPANY from
DISTRIBUTOR.

8.03                        Limitation of Liability; Disclaimer of Warranties -
NOTWITHSTANDING SECTIONS 8.01 AND 8.02 TO THE CONTRARY, NEITHER PARTY SHALL IN
ANY EVENT BE LIABLE IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE,  TO THE
OTHER PARTY OR ITS RESPECTIVE SUBSIDIARIES, AFFILIATES, FRANCHISEES OR OTHER
OPERATORS FOR ANY TYPE OF INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (SUCH
AS, BUT NOT LIMITED TO, LOSS OF PROFITS OR BUSINESS OPPORTUNITY) ARISING FROM A
PARTY’S PERFORMANCE OR FAILURE TO PERFORM UNDER ANY OF THE TERMS AND PROVISIONS
OF THIS AGREEMENT OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY SUCH DAMAGES
ATTRIBUTABLE TO A BREACH OF ANY TERM OR PROVISION OF THIS AGREEMENT.

COMPANY ACKNOWLEDGES AND AGREES THAT DISTRIBUTOR IS NOT THE MANUFACTURER OR
PRODUCER OF THE PRODUCTS SUPPLIED BY DISTRIBUTOR.  IN NO EVENT SHALL DISTRIBUTOR
BE LIABLE WITH RESPECT TO ANY CONDITIONS, DEFECTS, DEFICIENCIES, DANGERS, FAULTS
OR FAILURES, OF ANY KIND, IN OR RELATING TO ANY PRODUCTS SUPPLIED BY DISTRIBUTOR
EXCEPT, SUBJECT TO THE LIMITATIONS STATED IN THIS AGREEMENT, TO THE EXTENT OF
DISTRIBUTOR’S ACTUAL NEGLIGENCE IN ITS HANDLING OF SUCH PRODUCTS.  EXCEPT AS
EXPLICITLY PROVIDED IN THIS AGREEMENT, DISTRIBUTOR MAKES NO WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE.

8.04                        Third Party Claims - The indemnities in this Section
8 are contingent upon: (i) the indemnified party promptly notifying the
indemnifying party in writing of any action or other proceeding which may give
rise to a claim for indemnification hereunder; unless such failure to promptly
notify does not materially prejudice the claim; (ii) the indemnifying party
being allowed to control the defense and settlement of such claim; and (iii) the
indemnified party reasonably cooperating with the indemnifying party (at the
indemnifying party’s expense) in providing information relevant to the defense
or settlement of a claim. The indemnified party shall have the right, at its
option and expense, to participate in the defense of any action or proceeding
through counsel of its own choosing.

28


--------------------------------------------------------------------------------




 

9.                                      Insurance

9.01                        DISTRIBUTOR’s Insurance - During the term of this
Agreement and for a period of one (1) year thereafter, DISTRIBUTOR shall
purchase and maintain, at its sole cost and expense, the following insurance
coverages:

(a)                                  commercial general liability insurance and
products liability coverage with broad form vendor endorsement, which
specifically insures all liabilities of DISTRIBUTOR to COMPANY and Operator
under this Agreement, to the extent afforded by normal ISO policy forms and
definitions, with all such insurance coverages providing for combined single
limit bodily injury/property damage liability of not less than
[CONFIDENTIAL](110) Dollars; and

(b)                                 commercial automobile liability insurance
coverage providing for combined single limit bodily injury/property damage
liability of not less than [CONFIDENTIAL](111) Dollars.

All such insurance shall be provided by insurance companies which are licensed
and authorized to do business in the United States of America, shall be
occurrence based policies and which insurance companies are reasonably
satisfactory to COMPANY.  DISTRIBUTOR agrees to deliver to COMPANY, on or prior
to the Effective Date, certificates of insurance evidencing the existence of all
the above insurance coverages and naming COMPANY as an additional insured under
such policies.  The certificates shall contain an agreement by the insurance
carrier to notify COMPANY, in writing, at least thirty (30) days prior to the
date of any cancellation or change in such insurance coverage.

9.02                        COMPANY’s Insurance - During the term of this
Agreement, and for a period of one (1) year thereafter, COMPANY shall purchase
and maintain, at its sole cost and expense, commercial general liability
insurance and products liability coverage, and a contractual liability
endorsement which specifically insures all liabilities of COMPANY to DISTRIBUTOR
under this Agreement, to the extent afforded by normal ISO policy forms and
definitions, with all such insurance coverages providing for combined single
limit bodily injury/property damage liability of not less than
[CONFIDENTIAL](112) Dollars.  All such insurance shall be provided by insurance
companies which are licensed and authorized to do business in the United States
of America, and

--------------------------------------------------------------------------------

(110)                      Confidential treatment has been requested for the
redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(111)                      Confidential treatment has been requested for the
redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

(112)                      Confidential treatment has been requested for the
redacted portion.  The confidential, redacted portions have been filed
separately with the SEC.

29


--------------------------------------------------------------------------------




 

which are reasonably satisfactory to DISTRIBUTOR. COMPANY agrees to deliver to
DISTRIBUTOR, on or prior to the Effective Date, a certificate of insurance
evidencing the existence of all the above insurance coverages and naming
DISTRIBUTOR as an additional insured under such policies. The certificate shall
contain an agreement by the insurance carrier to notify DISTRIBUTOR, in writing,
at least thirty (30) days prior to the date of any change in such insurance
coverage.

10.                               Representations and Warranties

10.01                 Representations and Warranties of DISTRIBUTOR -
DISTRIBUTOR hereby represents and warrants to COMPANY as follows:

(a)                                  DISTRIBUTOR is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida. DISTRIBUTOR has the requisite power to own properties, to carry on its
business as now being conducted by it, and to execute, deliver and perform this
Agreement.

(b)                                 This Agreement is, when executed and
delivered by DISTRIBUTOR and by the COMPANY, the valid and binding obligation of
DISTRIBUTOR enforceable against it in accordance with its terms, except as may
be limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting creditors’ rights generally, and further subject to
general equity principles.

(c)                                  The execution, delivery and performance by
DISTRIBUTOR of this Agreement and the consummation of the transactions
contemplated hereby do not and will not violate, conflict with, result in a
breach or termination of, or constitute a default under (or an event which with
due notice or lapse of time, or both, would constitute a breach of or default
under), (i) the certificate of incorporation, as amended to date, of
DISTRIBUTOR, (ii) any judgment, order, decree, ruling or injunction applicable
to DISTRIBUTOR, or (iii) any contract or agreement between DISTRIBUTOR and any
third party.

(d)                                 There is no action, suit or proceeding
pending or, to the knowledge of DISTRIBUTOR, threatened against DISTRIBUTOR
which, if decided adversely to DISTRIBUTOR, may prevent the consummation of the
transactions contemplated by this Agreement.

30


--------------------------------------------------------------------------------




 

10.02                 Representations and Warranties of COMPANY –COMPANY hereby
represents and warrants to DISTRIBUTOR as follows:

(a)                                  COMPANY is a limited liability COMPANY duly
organized, validly existing in good standing under the laws of the State of
Delaware. COMPANY has the corporate power to own properties, to carry on its
business as now being conducted by it, and to execute, deliver and perform this
Agreement.

(b)                                 This Agreement is, when executed and
delivered by COMPANY and DISTRIBUTOR, the valid and binding obligation of
COMPANY enforceable against it in accordance with its terms, except as may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting creditors’ rights generally, and further subject to
general equity principles.

(c)                                  The execution, delivery and performance by
COMPANY of this Agreement and the consummation of the transactions contemplated
hereby do not and will not violate, conflict with, result in a breach or
termination of, or constitute a default under (or an event which with due notice
or lapse of time, or both, would constitute a breach of or default under), (i)
the certificate of formation or operating agreement, as amended to date, of
COMPANY, (ii) any judgment, order, decree, ruling or injunction applicable to
COMPANY, or (iii) any contract or agreement between COMPANY and any third party.

(d)                                 There is no action, suit or proceeding
pending or, to the knowledge of COMPANY, threatened against COMPANY which, if
decided adversely to COMPANY, may prevent the consummation of the transactions
contemplated by this Agreement.

(e)                                  The details of the purchasing arrangement,
including the purchase and resale of products by COMPANY, have been disclosed to
its Operators as required by law.

11.                               Notices - Any notice or other communication to
be given under this Agreement by one party to the other shall be in writing and
delivered by overnight messenger service, or delivered by telecopy or facsimile
transmission, or sent by United States registered or certified mail, postage
prepaid, addressed as follows:

 

If to DISTRIBUTOR:

 

Cheney Brothers, Inc.

 

 

1 Cheney Way

 

 

Riveria Beach, Florida 33404

 

31


--------------------------------------------------------------------------------




 

 

 

Attention:

Mark Jayne

 

 

 

President

 

 

FAX: (561) 818-4533

 

 

 

If to COMPANY:

 

TCBY Systems, LLC

 

 

2855 E. Cottonwood Parkway, Suite 400

 

 

Salt Lake City, UT 84121-7050

 

 

Attention: Purchasing Director

 

 

FAX: (801) 736-5941

 

or to such other addresses as may be communicated in writing by either party to
the other as provided hereunder. 

Notices shall be deemed to have been given when received.

12.                               Force Majeure - Notwithstanding any term or
provision contained in this Agreement to the contrary, it is understood and
agreed that DISTRIBUTOR will not be responsible or liable in any manner
whatsoever for the failure by it to sell and/or deliver the Products or
otherwise perform any obligation under this Agreement or otherwise, and COMPANY
will not be responsible or liable in any manner whatsoever for the failure by it
to purchase and accept, the Products, if such failure is due to fire, strike,
accident, explosion, riot, rebellion, terrorist action or threat, flood,
embargo, war, interruption or delay in transportation, epidemic, pandemic,
shortage of raw materials, acts of God or government (including, but not limited
to, laws, regulations and restrictions of all kinds), or any other causes or
contingencies of any character (other than lack of funds) beyond the reasonable
control of DISTRIBUTOR or COMPANY.  Nothing expressed or implied in this Section
12 shall excuse the non-performance or delay in performance of any payment
obligation of the COMPANY or DISTRIBUTOR, any affiliate or any Operator.

13.                               Relationship of Parties - This Agreement is
not intended and shall not be construed to constitute either party as the joint
venturer, partner, agent or legal representative of the other.  Neither party
has any authority, whether express, implied, or apparent, to assume or create
any obligations on behalf of the other.

14.                               Entire Agreement; Modifications - This
Agreement and the Schedules attached hereto and made a part hereof, constitute
the entire agreement and understanding of the parties with respect to the
subject matter hereof, and supersede all prior proposals, negotiations,
communications, representations, written or oral agreements and understandings
between the parties with respect to the subject matter hereof. No modification
of any term or provision of this Agreement shall be enforceable unless embodied
in a writing executed by all parties to this Agreement.

32


--------------------------------------------------------------------------------




 

15.                               Severability - The provisions of this
Agreement are severable, and the invalidity or unenforceability of any term or
provision hereof shall not operate to invalidate or render unenforceable the
remaining terms and provisions which are valid and enforceable.

16.                               Waivers - The waiver by either party hereto of
any of its rights or breaches of the other party under this Agreement in a
particular instance shall not be construed as a waiver of the same or different
rights or breaches in subsequent instances. All remedies, rights, undertakings
and obligations, hereunder shall be cumulative and none shall operate as a
limitation of any other remedy, right, undertaking or obligation hereof.

17.                               Assignment: Successors and Assigns - Except as
hereinafter set forth, neither of the parties may assign this Agreement without
the prior written consent of the other, except that either party shall have the
right to assign this Agreement to a parent, subsidiary or affiliated COMPANY, or
may assign this Agreement in conjunction with the sale or transfer of all or
substantially all of its stock or assets by way of a sale of stock or assets, a
merger or other business reorganization, without the prior consent of the other
party; provided, however, that any such assignment shall not relieve the
assigning party from any liability or obligation under this Agreement that
accrues prior to the assignment and notice thereof to the other party and
provided further, that in the event of a transfer of all or substantially all of
the stock or assets of a party or merger or other business reorganization, the
surviving entity or transferee is at least as financially strong as the
assigning or original party.  The assigning party shall give notice of such
assignment to the other party. The provisions of this Agreement will be binding
upon and will inure to the benefit of the parties and their respective
successors and assigns.  DISTRIBUTOR may assign its accounts receivables, and
related contract rights, in connection with its accounts receivable financing
and securitization.

18.                               No Offer - The submission by DISTRIBUTOR to
COMPANY of this Agreement shall have no binding force or effect, shall not
constitute an offer to sell the Products, nor confer any right or impose any
obligation upon either party until executed by both parties.

19.                               Confidentiality - Any proprietary information
supplied by either party to the other party (whether set forth in writing, on
any data base or in any other medium), including, but not limited to information
on customer and supplier identity or any other customer or supplier information,
purchasing volumes and history, pricing, purchasing specifications, and product
market results (the “Confidential Information”), is and shall remain
confidential and proprietary information of the disclosing party, and valuable
trade secrets owned solely by the disclosing party. The recipient party of any
Confidential Information shall not disclose any such Confidential Information to
any third person or entity without the prior written consent

33


--------------------------------------------------------------------------------




 

of the disclosing party in every instance, and shall not use any such
Confidential Information, nor permit any such Confidential Information to be
used, for any reason other than to fulfill the terms of this Agreement;
provided, however, that either party and its respective successors and assigns
may (i) disclose any Confidential Information to the extent compelled by law,
regulation, rule, subpoena, or other process of law and (ii) provide invoices,
and any information relating to historical payments or payments due or to become
due from franchisees or Operators hereunder to its auditors and legal counsel,
and to present and potential financing sources and rating agencies  and their
respective auditors and legal counsel). The parties’ obligations under this
Section 19 shall not apply to any of the Confidential Information delivered or
made available to them by the other party which the recipient of the
Confidential Information can reasonably establish (a) was known to the recipient
party at the time the Confidential Information was disclosed or made available
to the recipient party; (b) was known to the public at the time the Confidential
Information was disclosed or made available to the recipient party; (c) becomes
known to the public after the date the Confidential Information was disclosed or
made available to the recipient party through no fault or breach of this Section
19 by the recipient party; (d) is given to or made available to the recipient
party by a third party who has a lawful right to disclose the Confidential
Information to the recipient party; or, (e) is independently developed by the
Recipient party without reference to the Confidential Information.

20.                               Arbitration - All actions, disputes, claims or
controversy with the exception of seeking an injunction, now existing or
hereafter arising between DISTRIBUTOR and COMPANY, including, but not limited to
any action, dispute, claim or controversy arising out of this Agreement or the
delivery by DISTRIBUTOR of any Products to COMPANY  (a “Dispute”) shall be
resolved by binding arbitration in Salt Lake City, Utah, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association and, to the
maximum extent applicable, the Federal Arbitration Act.  Arbitrations shall be
conducted before one arbitrator mutually agreeable to COMPANY and DISTRIBUTOR. 
If the parties cannot agree on an arbitrator within thirty (30) days after the
request for an arbitration, then each party will select an arbitrator and the
two arbitrators will select a third who shall act as the sole arbitrator of the
dispute.  Judgment on any award rendered by an arbitrator may be entered in any
court having jurisdiction.  All fees of the arbitrator and other costs and
expenses of the arbitration shall be paid by DISTRIBUTOR and COMPANY equally
unless otherwise awarded by the arbitrator.  Disputes between DISTRIBUTOR and
any Operator other than COMPANY shall not be subject to arbitration under this
section 20.

21.                               Governing Law- This Agreement shall be deemed
executed in Salt Lake City, Utah and shall be governed by the construed in
accordance with the laws of the State of Utah as applicable therein.

22.                             Miscellaneous - The section and paragraph
headings contained in this Agreement are for reference only and shall not be
considered as substantial parts of this Agreement. The use of the singular or
plural from in this Agreement shall include the other form and the use of the
masculine, feminine or neuter gender shall include the other gender.

34


--------------------------------------------------------------------------------




 

23.                               Counterparts; Facsimile- This agreement may be
executed in one or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall constitute but one agreement
binding on all parties hereto, notwithstanding that all of the parties are not
signatory to an original or same counterpart.  The parties may execute and
deliver this Agreement by facsimile transmission.

[Remainder of page intentionally blank.  Signature page and Schedules follow.]

35


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officers on the day and year first
above written.

TCBY SYSTEMS, LLC

 

 

By:

/s/ Michael Ward

 

Its: Executive Vice President

 

 

CHENEY BROTHERS, INC.

 

 

By:

/s/ Mark Jayne

 

Its: President

 

36


--------------------------------------------------------------------------------